Citation Nr: 0004623	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  96-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral sensorineural 
hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDING OF FACT

The veteran's bilateral sensorineural hearing loss is due to 
in-service noise exposure.  


CONCLUSION OF LAW

A bilateral sensorineural hearing loss disability was 
incurred as a result of active military service.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is claiming that, as a result of acoustic trauma 
experienced in the military, he eventually developed hearing 
loss.  In the alternative, the veteran also claims that his 
hearing loss is a result of his service-connected 
pharyngitis.  

The Board finds that the veteran has a presented a well-
grounded claim within the meaning of 38 U.S.C.A. § 5107.  In 
this regard, the veteran has provided competent evidence of a 
current disability, in the form of a May 1995 VA diagnosis of 
bilateral hearing loss, sensorineural type.  The veteran has 
reported episodes of noise trauma as well as hearing loss 
symptoms and treatment during his military service, which he 
is competent to provide.  Furthermore, private medical care 
professionals in statements dated in 1996 relate that the 
veteran's hearing loss is a result of noise exposure that 
occurred during military service and thus have provided the 
necessary nexus.  See Epps v. Gober, 126 F.3d 1464, 1467 
(Fed. Cir. 1997). 

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service. 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In addition, service connection may be established on a 
secondary basis for a disability, which is shown to be 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  

For VA purposes, impaired hearing will be considered a 
disability when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz (Hz.) is 
40 decibels or greater; or the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1999).  

Considering all the evidence in the record, the Board 
concludes that the veteran's currently diagnosed bilateral 
hearing loss is related to noise exposure in service.  
Service medical record shows that the veteran's hearing was 
normal on the pre-induction examination conducted in November 
1965.  The report of the examination conducted prior to 
separation in March 1968 also shows normal hearing on 
audiometry testing.  

Post service VA records relate that the veteran was treated 
for pharyngo-tonsillitis in November 1968.  The veteran 
underwent VA examination in January 1969 and it was noted 
that there was no evidence of hearing loss.  An April 1969 
rating decision granted service connection for chronic 
pharyngitis.

The report of a May 1995 VA examination indicates bilateral 
hearing loss.  The examiner summarized the audiometry test 
results as showing normal hearing from 500 Hz. to 1000 Hz. 
with a moderate to severe sensorineural hearing loss from 
1500 Hz. to 4000 Hz.  The examiner also noted a positive 
history of noise exposure. 

In written statements as well as in testimony given at a May 
1997 personal hearing the veteran reported that his duties 
included maintaining mortars.  Although the veteran's DD Form 
214 (Report of Transfer or Discharge) does not show that he 
was involved in combat it does show that he qualified as an 
expert with a rifle.  The Board finds that the veteran's 
statements in regard to his duties are credible and 
consistent with military service.  

Further, the veteran has reported continuity of hearing loss 
since service discharge.  The RO received a statement and 
treatment record in February 1995, from O.L. Morales, M.D., 
who in essence indicated that he had provided medical care 
for the veteran since 1971 and the veteran always complained 
of deafness.  

The record also contains statements from a second physician 
who also reported evidence of the veteran's hearing loss 
since service discharge.  In an August 1996 statement P.L. 
Lastra Calderon, M.D., commented:

I certify that the patient has [a 
history] of progressive loss of audition, 
[history] of otitis since 1968, his 
military activity involved his being in 
areas of too much noise (mortar), 
[history] of chronic laryngitis.  
Considering the findings of loss of 
audition, chronic laryngitis, and 
military activity with mortars I certify, 
in my opinion, that the loss of audition 
is related to his military activity. 

Still further, a third physician C.T. Cancela Maduro, M.D., 
in a September 1996 statement commented that the veteran's 
hearing loss was a result of noise exposure that occurred 
during military service.  

In this case, there is no medical evidence to suggest that 
the current hearing loss is not related to noise exposure in 
service.  A VA physician, in May 1995, opined that the 
veteran's hearing loss was unrelated to his service-connected 
pharyngitis.  This opinion did not address the question of 
whether the veteran's hearing loss was related to in-service 
noise exposure.  Consequently, considering the inservice 
exposure to military firearms, evidence of current bilateral 
hearing loss, and the private physicians' statements, service 
connection for bilateral sensorineural hearing loss is 
warranted.  


ORDER

Service connection for bilateral sensorineural hearing loss, 
is granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

 



